TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00011-CV



                                   Robert Francis, Appellant

                                                 v.

                  Terry Keel and Tina J. Benkiser, in her capacity as Chair
                        of the Republican Party of Texas, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN06000057, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss the appeal, informing this Court that

there is no longer a case or controversy. The appeal is dismissed on the joint motion and costs are

assessed against the party incurring them.




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Waldrop

Dismissed on Joint Motion

Filed: February 10, 2006